Title: From John Adams to John Adams, 21 March 1817
From: Adams, John
To: Adams, John



Dear John
Q. March 21. 1817

Nothing from your Family gives me more pleasure than to hear as I do, that you are a diligent Student and good Schollar.
Do you know the meaning, of the Words, Patience of Application? Patience of Study?
My little reading, you may well Suppose is not fresh in my head: but I remember to have somewhere read that Sir Isaac Newton used to Say that “all he had done in Science was by patient thinking.”
Now, if you have, or can acquire this faculty and this habit of patient Application, patient Study, and patient thinking, I will warrant you that you Shall become a respectable Man.
Here is a great electioneering Contest between Governor Brooks, and Major General Dearborne. on which Side are you? You are So quick, Smart and prompt, that I know you must be of one Side or the other: and I have known you so long, that I am at little loss to conjecture what your Vote would be. For my part I am almost in the State of the Annimal in the Fable between two bundles of Hay
A.